Citation Nr: 0618536	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The deceased served in the Philippine Guerilla from December 
1944 to April 1945 and served with the Regular Philippine 
Army from April 1945 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined the deceased did 
not have qualifying service for the appellant to be entitled 
to VA nonservice-connected death pension benefits.


FINDING OF FACT

The deceased's only service was with the Philippine Guerilla 
from December 1944 to April 1945 and the Regular Philippine 
Army from April 1945 to February 1946.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005), does not apply in the instant case.  The 
only issue before the Board is whether the deceased had 
qualifying service for the appellant to receive the death 
benefits sought.  The record includes service department 
verification of the deceased's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).

The appellant seeks nonservice-connected death pension 
benefits.  Eligibility for VA benefits is governed by 
statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 
3.1, 3.6.  Non-service-connected disability pension may be 
awarded to a surviving spouse of a veteran of war who had 
qualifying service.  See 38 U.S.C.A. §§ 1502, 1521.  A 
veteran meets the service requirement if he or she served in 
the "active military, naval, or air service" during the 
time periods listed in 38 U.S.C.A. § 1521(j).

The deceased served with the Philippine Guerilla from 
December 1944 to April 1945 and the Regular Philippine Army 
from April 1945 to February 1946.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, 
those persons with such service are not entitled to non-
service-connected VA disability pension benefits.  Id.  
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).  

Here, the deceased had recognized guerilla service and 
regular Philippine Army service prior to July 1946, which 
periods fall into the service period that has been deemed not 
to be active military service.  Thus, the appellant is not 
eligible for death pension benefits.  Id.  

The Court has upheld this law and the associated regulations.  
See id.; Reonal v Brown, 5 Vet. App. 458 (1993); Manlincon v. 
West, 12 Vet. App. 238 (1999).  Restrictions involving 
Philippine service have been held not to violate the United 
States Constitution.  See Quiban v. Veterans Admin., 928 F.2d 
1154, 1158 (D.C. Cir. 1991), rehearing denied (July 18, 
1991).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit upheld the constitutionality of section 107(a) of 
title 38 of the United States Code as applied to a Philippine 
veteran who subsequently moved to the United States.  See 
Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 1993), cert. 
denied, 126 L. Ed. 2d 601 (1993).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to death pension benefits is denied.

________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


